Citation Nr: 1213650	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-04 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine.

The Veteran testified at a Board hearing before the undersigned at the RO in August 2011; a transcript of this hearing is of record. 


FINDING OF FACT

The competent evidence shows that an additional disability to the Veteran's degenerative joint disease of the lumbar spine disability was not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a November 2007 letter, prior to the date of the issuance of the appealed May 2008 rating decision.  The November 2007 letter explained what information and evidence was needed to substantiate a claim for compensation benefits pursuant to 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of an April 2008 VA examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's August 2011 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Board notes that in a May 2009 letter, the Veteran indicated that he did not agree with the April 2008 VA examiner's analysis of his injuries.  He specifically noted that the examiner erroneously found that there was no radiculopathy which the VA rating Board relied on.

While the Board notes the Veteran's contentions regarding the adequacy of his April 2008 VA examination, the examiner indicated that he reviewed the Veteran's claims file prior to his opinion.  The Veteran also gave an accurate history regarding the disability at issue and recounted his relevant symptomatology at the examination.  After receiving this information, the examiner performed a thorough physical and conducted necessary diagnostic tests related to the Veteran's back disability which included fully addressing the criteria that is relevant when evaluating a claim for benefits pursuant to 38 U.S.C.A. § 1151.  The examiner documented these actions in detail in his examination report. 

As such, the Board finds that the April 2008 VA examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

The Veteran contends that he is entitled to additional compensation under 38 U.S.C.A. § 1151 for a worsening of his degenerative joint disease of the lumbar spine.  Specifically, the Veteran contends that his treatment provided by a VA physical therapist in July 2007 significantly worsened his back condition which he had been dealing with for approximately 30 years.  At his August 2011 hearing, the Veteran testified that as a result of the VA physical therapy in July 2007, the Veteran had to begin taking medication for his back pain which he had not needed for the 25 years prior to his VA treatment.  It was his contention that the VA provided careless, negligent and unskilled treatment which "put me in the condition that I am in today". 

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151  filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151 , all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event. 

Effective September 2, 2004, 38 C.F.R. § 3.361  relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2011)).  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1). 

38 C.F.R. § 3.361(d)  states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

Factual Background and Analysis

As noted above, the Veteran claims that negligent and careless treatment by a VA physical therapist in July 2007 caused his preexisting back disability to be worse than it ever had been before the treatment.

However, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine, claimed as due to VA lack of proper care/negligence in providing physical therapy in July 2007.

VA treatment records demonstrate that the Veteran received physical therapy at the Bay Pine VA Medical Hospital on July 10, 2007 for an ongoing assessment and follow up care for his low back pain.  The Veteran reported that his back still hurt, but was "getting better".  The physical therapist noted that the Veteran presented with symmetrical reciprocal gait.  Soft tissue palpitation revealed tenderness of right lumbar paraspinal area.  Palpitation and assessment of bony landmarks for position and mobility revealed continued resolution of bilateral SI joint dysfunctions.  He indicated that he educated the Veteran on examination findings and the treatment plan for that day.  The Veteran provided consent and verbalized understanding.  He received an ultrasound to his lumbar paraspinal area followed by 15 minutes of myofascial manipulation to decrease pain and increase mobility.  The physical therapist noted that the Veteran was progressing well with continued resolution of his bilateral SI joint dysfunctions and decreased pain and tolerated treatment well with decreased tightness of thoracolumbar myofascia and abatement of pain.  He was to be seen in physical therapy in two weeks for a recheck.

The very next day on July 11, 2007, the Veteran presented to a VA Emergency Room with complaints of back pain since his physical therapy appointment the day before.  He reported that the physical therapist was "very aggressive" with his session.  A nurse's note reported that the Veteran stated that the physical therapist had pushed on his back on both sides which resulted in worse pain.  The Veteran was medicated and the diagnosis at discharge was back pain.

The Veteran received VA treatment in August 2007.  He presented with complaints of increased lower back pain after his physical therapy visit in July 2007.  He noted that he received treatment at the emergency room the next day where he was given a steroid, Robaxin, for his back pain.  He noted relief as a result of these medications but they had run out and the pain had returned.

An October 2007 VA treatment note reported increased back pain, sciatica, disc disease and ruled out lumbar radiculopathy.  It was noted that the Veteran had refused to return to physical therapy.  It was also noted that he may need interventional pain management.

A November 2007 MRI demonstrated mild broad-based disc bulges at the L3-4, L4-5 and L5-S1 levels.  The diagnosis was minimal disease given the Veteran's age with no disc protrusions or extrusions.  There was no marked central canal or neural formina stenosis at any level.

The Veteran underwent a VA examination in April 2008.  The Veteran noted that he initially injured his back in 1977 while at work unloading a truck.  He reported that he had been in treatment and on medication on and off for the past 27 years and his lower back pain was ongoing.  He noted that he had gone to physical therapy in 2007 without significant change in his lower back pain.  He was seen by physical therapy in July 2007 and reported a significant increase in his lower back pain during one particular visit where the therapist had told him that his pelvis was shifted and that this was the cause of his lower back pain.  He stated that the therapist manipulated his lower back and used a hard, smooth piece of metal equipment and punched the Veteran 3 to 4 times in his back on both sides.  He experienced sudden onset of severe back pain.  He was unsure if he experienced radiating symptoms to his bilateral lower extremities as his lower back pain was so severe.  The Veteran reported going to the emergency room a day later where he was given injections and medications.  He followed up with his primary care physician and was given more medications.  He reported that he has required a walker since September 2008 for his severe low back pain and buckling/weakness of his bilateral lower extremities.  Lumbar pain since his episode has been at a 9/10 on the pain scale.  Since the episode, his quality of life has deteriorated.  The examiner noted that an MRI in November 2007 demonstrated minimal disease given the Veteran's age with no central canal or stenosis at any level.  X-rays in April 2008 demonstrated loss of disc height at L5-S1 with endplate and mild sclerosis.  The diagnosis was mild degenerative joint disease of the lumbar spine without canal compression or stenosis with no evidence of lumbar radiculopathy.  A peripheral nerves examination also demonstrated a diagnosis of mild degenerative joint disease with no evidence of radiculopathy.  The problem associated with the diagnosis was lower back pain with radiculopathy.  

The examiner noted that a review of all of the Veteran's treatment records for the past 12 months revealed that the Veteran was treated by his primary care physician and referred to the VA for physical therapy for his low back pain.  The treatment records from the physical therapy did not support variation from accepted therapy and rehabilitation services.  The documentation did support the Veteran's statements of increased low back pain since his physical therapy, but careful examination of all the evidence did not support negligence, carelessness, lack of proper skill, error in judgment, fault, unforeseeable event, departure from standards of care during treatment in physical therapy or in performance of physical therapist.  Additional extensive workup since physical therapy did not support significant findings to correlate with degree of Veteran's stated pain and disability.  The EMG was negative for lumbar radiculopathy or cord compression and MRI's were consistent with mild degenerative changes as a result of natural progression.  The compensation and physical examination was negative with the exception of pain and a decrease in his range of motion tolerance as a result of his pain and his morbidly obese state with wide girth.  There was no evidence to support a deviation of accepted medical practices or treatment.

In a May 2009 treatment note, the Veteran's primary care physician noted that the Veteran continued with his low back pain throughout his lumbar spine.  He presented with complaints of diffuse achiness throughout his lower extremities.  The physician noted that there was marked spasm with prominent musculature in the right lumbar paraspinal muscles with tenderness.  The diagnosis was disc bulges at L3-4, L4-5 and L5-S1 per an MRI of May 2009 and status low back pain.  The physician noted that it had been approximately two years since the Veteran received physical therapy at the VA hospital and the therapist jabbed his low back with some type of instrument.  He opined that there was "some possible" aggravation of the bulging discs at L3-4, L4-5 and L5-S1 when the physical therapist poked him with some type of instrument or the physical therapist caused a new injury here.  He noted that there was an area of prominent musculature with tenderness along the right lumbar area on physical examination.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine, claimed as due to VA lack of proper care/negligence in providing physical therapy treatment, or an event not reasonably foreseeable in July 2007.

The Board finds that the most probative evidence does not indicate that the Veteran's current low back disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital treatment or an event not reasonably foreseeable.

The Board notes that there are conflicting opinions as to whether the Veteran had an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital treatment or an event not reasonably foreseeable.

As noted above, the May 2009 primary care physician opined that there was "some possible aggravation" of the bulging discs at L3-4, L4-5 and L5-S1 when the VA physical therapist poked him with some type of instrument or the physical therapist caused a new injury here.

Conversely, the April 2008 VA examiner determined that while documentation did support the Veteran's statements of increased low back pain since his physical therapy in July 2007, careful examination of all the evidence did not support negligence, carelessness, lack of proper skill, error in judgment, fault, unforeseeable event, departure from standards of care during treatment in physical therapy or in performance of the VA physical therapist.  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the opinion of the April 2008 VA examiner to be the most probative.  The May 2009 private physician's letter found that the Veteran had "some possible" aggravation of the bulging discs at L3-4, L4-5 and L5-S1 when the physical therapist poked him with some type of instrument or the physical therapist caused a new injury here.  However, the Board notes that the fact that this opinion is relatively speculative in nature limits its probative value.  An examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative). 

In contrast, the April 2008 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, concluding that the the evidence did not support negligence, carelessness, lack of proper skill, error in judgment, fault, unforeseeable event, departure from standards of care during treatment in physical therapy or in performance by the July 2007 VA physical therapist.

For these reasons the Board finds the April 2008 VA examiner's assessment to clearly be the most probative.  

The Board has also considered the lay evidence offered by the Veteran to VA in which he asserted his increased pain of this low back disorder is the result of the VA physician therapy treatment in July 2007.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To the extent that the Veteran's assertions are offered to establish a relationship between the current claimed disability and negligent VA treatment, or an event not reasonably foreseeable, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In this case, where the determination turns on a question of whether there was careless, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in administering physical therapy, or that it was an unforeseeable event, the Veteran's opinion is not competent.  Here, the finding of whether the treatment was proper or the results foreseeable is not knowledge available to a layperson, as it involves the proper physical therapy methods and foreseeable expectations.  This is information only knowable to those with specialized training.  As such, the Veteran's opinion is not competent in this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Hence, the lay assertions in this regard have no probative value.

The Board is sympathetic to the Veteran's sincere belief that VA physical therapy was responsible for the current severity of his back disability.  The Board finds, however, that the weight of the probative and competent evidence is against a finding that the Veteran has an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital treatment, or that it was an event not reasonably foreseeable.  Because the preponderance of the competent evidence is against the claim, entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine must be denied.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for degenerative joint disease of the lumbar spine is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


